155 A.2d 255 (1959)
Anne M. BRESSLER, Appellant,
v.
Louis BRESSLER, Appellee.
No. 2436.
Municipal Court of Appeals for the District of Columbia.
Argued August 17, 1959.
Decided November 4, 1959.
*256 William J. Garber, Washington, D. C., for appellant.
Arthur L. Willcher and Morton Willcher, Washington, D. C., for appellee.
Before ROVER, Chief Judge, HOOD, Associate Judge, and CAYTON (Chief Judge, Retired) sitting by designation under Code § 11-776(b).
HOOD, Associate Judge.
This action was brought to recover personal property consisting of certain business books and records. On plaintiff's motion the trial court appointed a receiver of the books and records pending final disposition of the action. Defendant moved to vacate the order appointing the receiver and also moved for stay of all proceedings until disposition of an action between the parties pending in the United States District Court for the District of Columbia. The motion was denied and defendant has appealed.
Generally this court may review only final orders and judgments, and the order here is not final. However, the appointment of the receiver "changed or affected" possession of property, and the order is therefore reviewable. Code 1951, § 11-772.
The appointment of a receiver under the circumstances disclosed by the record was discretionary with the trial court, and no abuse of discretion appears.
The question of the stay involved questions of practice and policy. Smith v. Leigh, 101 U.S.App.D.C. 225, 248 F.2d 85. Such matters lie within the discretion of the trial court and will be interfered with only on a showing of manifest abuse of discretion. Levine v. Downs, D. C.Mun.App., 145 A.2d 453. No such showing is made here.
Affirmed.